Exhibit 10.8

 

LOGO [g292473g40s86.jpg]   

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 30 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 30
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.     Dealer:  

 

By:  

 

    By:  

 

Date:  

 

    Date:  

 



--------------------------------------------------------------------------------

  

ADAMS AUTO GROUP

DEALER NAME

  

DEALER NAME

1 STOP MOTORSPORTS    ADAMS AUTO SALES INC 123 AUTO LLC    ADAMSON FORD LLC
12K & UNDER MOTORS    ADDISON AUTO GROUP 1ST CHOICE CAROLINA CARS    ADVANCE
AUTO WHOLESALE, INC. 1ST CLASS AUTO SALES    ADVANCED AUTO BROKERS, INC. 1ST
PLACE AUTO SALES INC    ADVANTAGE USED CARS 247 AUTO SALES    ADVENTURE AUTO
INC. 27 AUTO SALES INC. OF LEON    ADVENTURE SUBARU LLC 2ND GEAR MOTORS    AE
UNIVERSAL MOTORS 360 MOTOR CORP    AFFORDABLE AUTO MOTORS, INC 4042 MOTORSPORTS
LLC    AFFORDABLE AUTO SALES OF TAMPA 5 STAR INDY AUTO LLC    AFFORDABLE USED
CARS & TRUCKS 60 WEST AUTO SALES LLC    AIR WALK AUTO LLC 7 CITIES AUTOS AND
CYCLES    AJ’S AUTO 816 AUTO LLC    AJ’S AUTO IMPORTS 83 AUTO SALES LLC    AK
IMPORTS AUTO SALES 9TH AVENUE AUTOMOTIVE    AL PIEMONTE SUZUKI INC A & D MOTORS
SALES CORP    AL PIEMONTE’S ARLINGTON HEIGHT A & D MOTORS, INC.    ALABAMA AUTO
MALL, LLC A & M AUTOMOTIVE GROUP INC    ALAN BESCO CARS AND TRUCKS A LUXURY AUTO
   ALBANY MITSUBISHI A PLUS CAR SALES & RENTALS INC    ALBANY QUALITY CARS LLC
A.R.J.‘S AUTO SALES, INC    ALFA AUTO MALL LLC A.Z. AUTOMOTIVE INC    ALFA
MOTORS A-1 AUTO & TRUCK SALES INC    ALL ABOUT AUTO’S INC A-1 AUTO PLEX LLC   
ALL AMERICAN AUTO MART A-1 AUTOMOTIVE GROUP CORP    ALL AMERICAN AUTO SALES
AAC-ASSISTIVE AUTOMOTIVE    ALL CITY AUTO SALES AACC AUTO CAR SALES, INC    ALL
MAKES AUTO SALES INC ABBY’S AUTOS, INC.    ALL SEASON AUTO SALES LLC ABC AUTO
TRADE USA, LLC    ALL STAR AUTO LLC ABRAHAM AUTOS    ALL STAR DODGE CHRYSLER
JEEP ACADEMY CARS INC    ALLAN VIGIL FORD ACCESS AUTO INC    ALLEN AUTOMOTIVE
ACCU-CAR EXPO INC    ALLIANCE AUTO SALES LTD ACCURATE AUTO GROUP INC    ALLSTAR
MOTORS, INC. ACTION AUTO SALES    ALLSTATE LEASING & SALES INC ACTION NOW AUTO
SALES LLC    ALM MALL OF GEORGIA ACTIVE AUTO SALES    ALPHA MOTORS LLC ACTIVE
AUTO SALES LLC    ALTERNATIVES

AMAZING GRACE AUTOMOTIVE

  

AUTO BARN ATLANTA



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

AMERICAN AUTO SALES WHOLESALE    AUTO BRIGHT AUTO SALES AMERICAR, INC.    AUTO
BY TOM INC AMERIFIRST AUTO CENTER, INC.    AUTO CENTER OF GREER LLC AMOS
AUTOMOTIVE LLC    AUTO CENTERS NISSAN INC AMS CARS    AUTO CENTERS ST CHARLES
LLC AMTEX SERVICES INC    AUTO CENTRAL SALES INC ANDERSON MOTORS    AUTO CHOICE
BROKERS ANDY MOHR BUICK PONTIAC GMC    AUTO CITY STL / LOT 1 ANDY MOHR
CHEVROLET, INC.    AUTO CLUB OF MIAMI ANDY MOHR NISSAN, INC.    AUTO COLLECTION
OF MURFREESBOR ANDYS AUTO SALES    AUTO COUNTRY LLC ANEW AUTO SALES LLC    AUTO
CREDIT CONNECTION, LLC ANTHONY PONTIAC GMC BUICK INC    AUTO DEALER SOLUTIONS
INC ANY CAR USA    AUTO DEALS APPLE FINANCE CO INC    AUTO DEALS INC APPROVAL
AUTO CREDIT INC.    AUTO DIRECT COLUMBUS OH APPROVED AUTOS LLC    AUTO DIRECT
PRE-OWNED AR MOTORSPORTS INC    AUTO ELITE DFW ARC AUTO LLC    AUTO ENTERPRISE
CO ARCADIA CREEK AUTO SALES LLC    AUTO EXCHANGE OF CENTRAL ARCHER AUTOMOTIVE
INC    AUTO EXCHANGE OF CENTRAL ARENA AUTO SALES    AUTO EXCHANGE USA CORP ARIA
AUTO SALES INC    AUTO EXCHANGE USA, LLC ARMSTRONG AUTO SALES    AUTO EXPO
HOUSTON ART MOEHN CHEVROLET, CO.    AUTO EXPRESS ENTERPRISE INC A’S USED CARS
INC    AUTO HAUS ATCHINSON FORD SALES    AUTO HOUSE ATL AUTOS .COM    AUTO
JUNCTION LLC ATLANTA BEST USED CARS LLC    AUTO LINE, INC. ATLANTA LUXURY MOTORS
INC    AUTO LOAN ASSOCIATES LLC ATLANTA MOTOR SALES LLC    AUTO MAC 2 ATLANTA
USED CAR CENTER    AUTO MAC CARS & CREDIT ATLANTA’S BEST AUTO BROKERS    AUTO
MALL OF TAMPA INC ATLANTIC AUTO SOURCE INC    AUTO MART INC ATLAS AUTOPLEX   
AUTO MARTT, LLC AUCTION DIRECT USA    AUTO MASTERS OF FRANKLIN, LLC AUDIES
AUTOWORKZ LLC    AUTO MAX LLC AURORA AUTO CENTER INC    AUTO NATIONS INC AUTO
ACCEPTANCE CENTER    AUTO NETWORK OF THE TRIAD LLC AUTO AMERICA    AUTO NETWORK,
INC. AUTO BANK    AUTO PARK CORPORATION

AUTO PLACE INC

  

AUTONOMICS



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

AUTO PLAZA INC    AUTO-ONE USA LLC AUTO PLAZA USA    AUTOPLEX AUTO PLUS SALES &
SERVICE LLC    AUTOPLEX OF AFFTON AUTO PROFESSION CAR SALES 2    AUTORAMA OF
SNELLVILLE AUTO PROFESSIONAL CAR SALES    AUTORAMA PREOWNED CARS AUTO QUEST
CORPORATION    AUTORV MART AUTO QUEST LLC    AUTOS UNLIMITED AUTO RITE, INC   
AUTOSHOW SALES AND SERVICE AUTO SALES USA    AUTOSPORTS AUTO SELECT    AUTOTEAM
INC AUTO SELECT INC    AUTOTEAM OF VALDOSTA LLC AUTO SHOW ENTERPRISES LLC   
AUTOTRUCKS INC AUTO SMART PINEVILLE INC    AUTOVATION AUTO SOLUTIONS    AUTOWAY
CAR SALES LLC AUTO SOLUTIONS MOTOR COMPANY    AUTOWISE INC AUTO SOLUTIONS OF
GREENSBORO    AUTOWORLD USA AUTO SPORT, INC.    AVERY AUTO SALES INC AUTO STOP
INC    AXELROD PONTIAC AUTO STORE OF GARNER    B & M AUTO SALES INC AUTO STORE
OF GREENVILLE INC    B & N AUTO LLC AUTO TRADEMARK    BAHA AUTO GROUP INC AUTO
UNION OF MIAMI INC    BAKER BUICK GMC CADILLAC AUTO VILLA    BALLPARK AUTO LLC
AUTO VILLA OUTLET    BALTIMORE CAR SALES LLC AUTO WEEKLY SPECIALS    BANK AUTO
SALES AUTO WISE AUTO SALES    BARBIES AUTOS CORPORATION AUTO WORLD    BAREFOOTS
AUTO MART AUTOCENTERS HERCULANEUM    BARGAIN AUTO MART INC AUTOCO    BARGAIN
SPOT CENTER AUTODEALS.ME LLC    BARTOW FORD COMPANY AUTOLAND    BARTS CAR STORE
INC AUTO-LAND INC    BASELINE AUTO SALES, INC. AUTOLINE INDY    BAYSIDE AUTOMALL
AUTOLINK    BEACH AUTO BROKERS, INC AUTOMALL 59    BEACH BUGGYS AUTOMAX    BEAU
TOWNSEND FORD AUTOMAX KC LLC    BEHLMANN BUICK GMC CADILLAC AUTOMAXX OF
SUMMERVILLE    BELAIR ROAD DISCOUNT AUTO AUTOMOBILE COMMODITY LLC    BELL AUTO
SALES AUTOMOTION SALES LLP    BELLAMY AUTOMOTIVE GROUP, INC AUTOMOTIVE DOT COM
   BELLS AUTO SALES

BELMONTE AUTO IMPORTS

  

BIRMINGHAM WHOLESALE AUTO LLC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

BENING MAZDA    BLACKS AUTO SALES BENING MOTOR CO-JACKSON    BLAYLOCK AUTOMOTICE
GROUP LLC BENJI AUTO SALES CORP    BLEECKER CHEVROLET PONTIAC BENSON CADILLAC
NISSAN, INC.    BLEECKER CHRYSLER DODGE JEEP BENSON FORD MERCURY    BLOOMINGTON
AUTO CENTER BENTLEY HYUNDAI    BLUE OCEAN AUTO SALES LLC BEREA AUTO MALL    BLUE
RIDGE IMPORTS AUTO SALES BERGER CHEVROLET    BLUE RIDGE MAZDA BERMANS
AUTOMOTIVE, INC.    BLUE SPRINGD FORD SALES INC BERT SMITH INTERNATIONAL   
BLUESLADE MOTOR CARS LLC BEST AUTO SELECTION INC    BMN INC BEST BUY AUTO TRADE
INC    BOB KING MITSUBISHI BEST BUY USED CARS INC    BOB MAXEY FORD BEST CAR FOR
LESS    BOB MAXEY LINCOLN-MERCURY BEST CARS KC INC    BOB STEELE CHEVROLET INC.
BEST DEALS CARS INC    BOBB SUZUKI BEST DEALS ON WHEELS AUTO    BOBBY LAYMAN
CHEVROLET, INC. BEST IMPORT AUTO SALES INC    BOBBY MURRAY TOYOTA BEST N VALUE
AUTO SALES    BOMMARITO TMC OF ST. LOUIS INC BEST OF MICHIGAN AUTO SALES   
BONIFACE HIERS MAZDA BEST PRICE DEALER INC    BOOMDOX AUTO GROUP LLC BEST VALUE
AUTO SALES INC    BOOMERS TRUCKS & SUVS LLC BESTWAY AUTO BROKERS LLC    BOSAK
HONDA BETTER AUTOMALL OF STUART    BOWER SALES AND SERVICE BEXLEY MOTORCAR
COMPANY LLC    BOWMAN AUTOMOTIVE INC BIC MOTORS LLC    BRADLEY CHEVROLET, INC.
BIG BLUE AUTOS, LLC    BRAD’S USED CARS BIG BOYS TOYS FLORIDA LLC    BRADY AUTO
SALES BIG CHOICES AUTO SALES INC    BRADYS AUTO SALES LLC BIG M CHEVROLET   
BRAMAN HONDA OF PALM BEACH BIG O DODGE OF GREENVILLE, INC    BRAMLETT PONTIAC
INC BILL BUCK CHEVROLET, INC    BRANNAN AUTO SALES BILL KAY CHEVROLET GEO INC   
BRANNON HONDA BILL PENNEY TOYOTA    BRAXTON AUTOMOTIVE LLC BILL SNETHKAMP INC   
BRAZIL AUTO MALL INC BILLS & SON AUTO SALES INC    BRECKENRIDGE MOTORS EAST LLC
BILLY BALLEW MOTOR SPORTS LLC    BRICKELL HONDA BUICK & GMC BILLY RAY TAYLOR
AUTO SALES    BRIGGS KIA BILTMORE MOTOR CORP.    BROADMOOR MOTOR SALES INC BIRD
AUTOS    BROADWAY AUTO MALL BIRMINGHAM LUXURY MOTORS    BROCKMAN AUTO LLC

BROGS AUTO

  

CAPITOL AUTO



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

BROMAR LLC    CAPITOL AUTO SALES, INC. BROOKS AUTO SALES    CAPITOL CITY FORD,
INC. BROWN AUTOMOTIVE GROUP LLC    CAPITOL MOTORS LLC BROWNS AUTO WORLD    CAR
BAZAAR INC OF FRANKLIN BRUNSWICK AUTO BROKERS INC    CAR BOSS LLC BRYANT AUTO
SALES INC    CAR CENTRAL BUCKEYE CHRYSLER JEEP DODGE    CAR CHOICE BUCKEYE FORD
LINCOLN MERC OF O    CAR CITY USA LLC BUCKEYE MOTOR SALES    CAR CLOUD AUTO
GROUP, INC BUCKEYE MOTORS    CAR COLLECTINO INC BUCKEYE NISSAN, INC.    CAR
CONNECTION & FINANCE BUDGET CAR SALES & RENTALS    CAR CREDIT INC BUDGET
MOTORCARS    CAR DEALZ BURDUE QUALITY USED CARS    CAR DEPOT BURKE AUTO LLC   
CAR DEPOT OF MIRAMAR BURL’S USED CARS    CAR FACTORY OUTLET BURNS AUTO MART LLC
   CAR HUNTERS LLC BURNWORTH ZOLLARS INC    CAR LEGENDS BUSH AUTO PLACE    CAR
LINE BUY IT RIGHT AUTO SALES #1 INC    CAR LINE AUTOS BUY RIGHT AUTO SALES INC
   CAR LOAN DIRECT, LLC BYERLY FORD-NISSAN, INC    CAR MART FL.COM C & H
DISCOUNT AUTO    CAR MASTERS C & S SALES    CAR SMILE C&H AUTO SALES    CAR
SOURCE, LLC. C.W. MOTORS INC    CAR SPOT OF CENTRAL FLORIDA CADILLAC OF NOVI INC
   CAR STOP INC CALHOUN AUTO OUTLET, INC    CAR TOWN KIA USA CALI-HABANA AUTO
SALES CORP.    CAR WEB CALVARY CARS & SERVICE, INC    CAR XPRESS AUTO SALES
CAMARENA AUTO, INC    CAR ZONE INC CAMPBELL CHEVOFBOWLGREENKYINC    CARCITY
CANCILA MARTY DODGE CHRYSLER J    CARDINAL MOTORS INC CANNON USED CARS, INC   
CARDIRECT LLC CANTON USED CARS INC.    CARENA MOTORS, CO. CAPITAL AUTO SALES   
CAREY PAUL HONDA CAPITAL AUTO SPORTS CENTER LLC    CARISMA AUTO GROUP CAPITAL
AUTOMOTIVE OF    CARITE INC CAPITAL CITY IMPORTS    CARITE OF CLEVELAND CAPITAL
MOTORS    CARITE OF KALAMAZOO CAPITAL MOTORS LLC    CARITE, INC

CARLOCK KIA OF TUSCALOOSA

  

CELEBRATION AUTO SALE LLC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

CARLYLE MOTORS LLC    CENTRAL FLORIDA EXPORTS, INC. CARMART OF DADE CITY   
CENTRAL MOTOR WERKS, INC CARMEL MOTORS    CENTRAL PONTIAC INC. CARNATION LLC   
CERTIFIED AUTO CENTER CAROLINA AUTO EXCHANGE    CERTIFIED AUTO DIRECT INC
CAROLINA AUTO SPORTS    CHAMPION CHEVROLET CAROLINA CARS INC    CHAMPION
CHEVROLET INC CARPLEX    CHAMPION CHRYSLER JEEP DODGE CARRIAGE KIA    CHAMPION
PREFERRED AUTOMOTIVE CARRICK’S LLC    CHAMPIONSHIP MOTORS LLC CARROLLTON MOTORS
   CHAMPS AUTO SALES INC CARS & CREDIT OF FLORIDA    CHARLESTON NISSAN CARS AND
MORE EUROPEAN CAR    CHASE AUTO GROUP CARS AUTO MALL    CHATHAM PARKWAY TOYOTA
CARS CARS CARS LLC    CHECKERED FLAG AUTOMOTIVE LLC CARS GONE WILD II LLC   
CHECKERED FLAG HONDA CARS KONNECT INC    CHEIFS WHOLESALE AUTOS CARS PLUS CREDIT
LLC    CHEROKEE AUTO SALES, INC. CARS PLUS LLC    CHEROKEE HYUNDAI OF KENNESAW L
CARS PLUS LLC    CHERRY ROAD AUTO SALES CARS R US LLC    CHICAGO AUTO DEPOT INC
CARS TO GO AUTO SALES AND    CHICAGO MOTORS INC CARS UNDER 5    CHICAGOS CAR
CREDIT CARS UNLIMITED    CHIEFLAND FORD CARSMART, INC.    CHILLICOTHE TRUCKS INC
CARSO AUTO GROUP CORP    CHIPINQUE AUTO SALES INC CARTERSVILLE AUTO LENDING LLC
   CHRIS LEITH AUTOMOTIVE INC CARTISTIC    CHRIS SPEARS PRESTIGE AUTO CARTROPIX
   CHRONIC INC. CARX DEPOT LLC    CINCINNATI USED AUTO SALES CARZ4LESS    CIRCLE
CITY ENTERPRISES, INC. CARZONE USA    CITY AUTO SALES CAS SALES & RENTALS   
CITY MITSUBISHI CASCADE AUTO GROUP, LTD    CITY MOTORS USED CARS CASH & DASH
AUTO SALES INC    CITY STAR MOTORS LLC CAST IRON AUTO LLC    CITY STYLE IMPORTS
INC CASTLE BUICK GMC    CITY TO CITY AUTO SALES, LLC CAVALIER AUTO SALES INC   
CITY WIDE AUTO CREDIT CC MOTORS INCORPORATED    CJ AUTOS CD S AUTOMOTIVE INC   
CJ’S AUTO STORE CEDARCREST AUTO BROKERS LLC    CLARK CARS INC

CLARKSVILLE AUTO SALES

  

CORLEW CHEVROLET CADILLAC OLDM



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

CLASSIC AUTO GROUP INC    CORPORATE CARS INC CLASSIC AUTOHAUS    CORPORATE FLEET
MANAGEMENT CLASSIC KIA OF CARROLLTON    COUCH MOTORS LLC CLAY COOLEY TOYOTA OF
HAZELWOO    COUGHLIN AUTOMOTIVE- PATASKALA CLEAN MOTORS OF ORLANDO LLC   
COUGHLIN FORD OF CIRCLEVILLE CLEVELAND AUTO MALL INC    COUGLIN CHEVROLET BUICK
CADILL CLIFF & SONS AUTO SALES    COUNTRY CLUB TIRE & AUTO INC CLINT HOLMES
AUTOMOTIVE    COUNTRY HILL MOTORS INC CLINTON FAMILY FORD    COUNTRY HILL
MOTORS, INC. CLUTCH AUTO BROKERS LLC    COUNTY MOTOR CO., INC. COAL WHOLESALE   
COURTESY CHRYSLER JEEP DODGE COAST TO COAST AUTO SALES    COURTESY FORD COASTAL
AUTO, INC.    COUSINS AUTO SALES COASTAL CHEVROLET, INC.    COX AUTO SALES
COBB’S CAR COMPANY INC    COX CHEVROLET INC COBB’S CAR COMPANY INC    COYLE
CHEVROLET COBB’S CHEAP TEEN CARS    CRAIG & LANDRETH INC COLE FORD LINCOLN LLC
   CREDIT CARS USA COLOMBUS AUTO SALES, LLC    CREEKSIDE AUTO SALES LLC COLON
AUTO SALES    CRENCOR LEASING & SALES COLON AUTO SALES INC    CRM MOTORS, INC.
COLUMBIA CHEVROLET    CRONIC CHEVROLET OLDSMOBILE COLUMBUS AUTO RESALE, INC   
CRONIC CHEVROLET, OLDSMOBILE- COLUMBUS CAR TRADER    CROSS AUTOMOTIVE COMBS & CO
   CROSSROADS AUTO MART INC COMMONWEALTH AUTO SALES & CO    CROWN ACURA
COMMONWEALTH DODGE LLC    CROWN AUTOMOTIVE GROUP LLC COMMUNITY AUTO SALES   
CROWN BUICK GMC COMMUNITY OVERDRIVE AUTO SALES    CROWN KIA COMPASS MOTORS OF
ANDERSON    CROWN MOTORS INC COMPLETE AUTO CENTER INC    CROWN MOTORS OF
TALLAHASSEE CONCOURS AUTO SALES, INC.    CROWN NISSAN CONSUMERS SUZUKI   
CRUISER AUTO SALES CONTEMPORARY MITSUBISHI    CULLMAN AUTO MALL CONTINENTAL
IMPORTS    CUNNINGHAM MOTORS CONWAY HEATON INC    CURRY HONDA CONWAY IMPORTS
AUTO SALES    CW USED AUTO DEALERSHIP COOK & REEVES CARS INC    D B MOTORS
COOPERATIVE AUTO BROKERS INC    DADE CITY AUTOMAX COPELAND MOTOR COMPANY   
DALLAS CAR CREDIT CORPORATION CORAL WAY AUTO SALES INC    DAN CUMMINS CHV BUICK
PONTIAC

DAN HATFIELD AUTO GROUP

  

DIXIE WAY AUTO PLAZA, INC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

DAN TUCKER AUTO SALES    DIXIE WAY MOTORS INC DANNY MOTORS INC    DM MOTORS,
INC. DAS AUTOHAUS LLC    DOCTOR WINDSHIELD DAVE SINCLAIR LINCOLN    DODGE OF
ANTIOCH INC DAVES JACKSON NISSAN    DOGWOOD AUTO WORKS INC DAVID RICE AUTO SALES
   DON FRANKLIN FORD, INC DAVID SMITH AUTOLAND, INC.    DON HINDS FORD, INC.
DAY’S PRE-OWNED ROCKMART LLC    DON JACKSON CHRYSLER DODGE DAYTON ANDREWS INC.
   DON REID FORD INC. DEACON JONES AUTO PARK    DON SITTS AUTO SALES INC DEALS
FOR WHEELS    DORAL CARS OUTLET DEALS FOR WHEELS AUTO SALES    DORAL LINCOLN LLC
DEALZ AUTO TRADE    DOUGLAS AUTO SALES INC DEALZ ON WHEELZ LLC    DOWNTOWN
BEDFORD AUTO DEAN CHRYSLER DODGE JEEP RAM    DOWNTOWN HYUNDAI DEAN MITCHELL AUTO
MALL    DREAM CAR 4 U OF LAKELAND, LLC DEAN SELLERS, INC.    DRIVE 1 CAR AND
TRUCK LLC DECENT RIDE.COM    DRIVE ATLANTA LLC DEL SOL AUTO MART INC    DRIVE
NATION AUTO SALES DELTA TRADE INC    DRIVE NOW AUTO SALES DELTA UTOGROUP   
DRIVEHUBLER CERTIFIED DELUCA TOYOTA INC    DRIVEN AUTO SALES DEPUE AUTO SALES
INC    DRIVEN AUTO SALES LLC DEREK MOTORCAR CO INC    DRIVEN AUTOMOTIVE GROUP
DESTINYS AUTO SALES    DRIVER SEAT AUTO SALES LLC DFW AUTO FINANCE AND SALES   
DRIVERIGHT AUTO SALES, INC. DIAMOND K MOTORS LLC    DRIVERS WORLD DICK BROOKS
HONDA    DRIVEWAY MOTORS DICK DEAN ECONOMY CARS INC    DRIVEWAYCARS.COM DICK
MASHETER FORD, INC.    DRY RIDGE TOYOTA DICK SMITH MUTSUBISHI    DUKE AUTOMOTIVE
LLC DICK WICKSTROM CHEVROLET INC    DULUTH AUTO EXCHANGE DIRECT AUTO SALES   
DURAN MOTOR SPORTS INC DIRECT MOTORSPORT LLC    DUTCH ISHMAEL CHEVROLET INC
DIRECT SALES & LEASING    DUVAL CARS LLC DISCOUNT AUTO DEPOT, LLC    DYNAMIC
AUTO WHOLESALES INC DISCOUNT CARS OF MARIANNA INC    DYNAMIC IMPORTS DISCOVERY
AUTO CENTER LLC    DYNAMIC MOTORS LLC DISTINCT MOTORS LLC    DYNASTY AUTOMOTIVE
LLC DIXIE IMPORT INC    E & R AUTO SALES INC DIXIE MOTORS INC    E & S MOTORS
LLC

E AUTO SOLUTIONS

  

EMPORIUM AUTO MART



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

E CAR SUPERSTORE INC    ENCORE MOTORCARS OF SARASOTA EAGLE CAR & TRUCK INC   
ENTERPRISE CAR SALES EASLEY MITSUBISHI’S THE    ENTERPRISE CAR SALES EAST
ANDERSON AUTO SALES    ENTERPRISE CAR SALES EAST BEACH AUTO SALES    ENTERPRISE
CAR SALES EAST SIDE AUTO LLC    ENTERPRISE LEASING COMPANY EASTERN SHORE AUTO
BROKERS INC    ENTERPRISE LEASING COMPANY EASTGATE MOTORCARS, INC    ENZO MOTORS
INC EASTPOINTE AUTO SALES INC    ERIC JOHNSON AUTO SALES EASY AUTO AND TRUCK   
ERNEST MOTORS, INC. ECARS GROUP    ESSEN MOTOR COMPANY PLUS ECONO AUTO SALES INC
   EVANS AUTO EXCHANGE ECONOMIC AUTO SALES INC    EVOLUTION CARS ECONOMY MOTORS
LLC    EVOLUTION SPORT MOTORS ED HOWARD LINCOLN MERCURY INC.    EXCEL AUTO SALES
ED KOEHN CHEVROLET INC    EXCLUSIVE AUTO WHOLESALE LLC ED KOEHN FORD LINCOLN
MERCURY    EXCLUSIVE MOTOR CARS LLC ED NAPLETON ELMHURST IMPORTS I    EXECUTIVE
CARS LLC ED TILLMAN AUTO SALES    EXIT 28 AUTO CENTER LLC ED TILLMAN AUTO SALES
   EXOTIC MOTORCARS ED VOYLES HONDA    EXPRESS AUTO GROUP ED VOYLES HYUNDAI   
EXPRESS AUTO SALES EDDIE AUTO BROKERS    EXPRESS AUTO SALES LLC EDDIE MERCER
AUTOMOTIVE    EXPRESS MOTORS EDEN AUTO SALES    EXPRESS MOTORS LLC EDGE MOTORS
   EXTREME WINDOW TINTING SIGNS & EJ’S AUTO WORLD, INC.    EZ CAR CONNECTION LLC
EJ’S QUALITY AUTO SALES, INC.    EZ MOTORS LLC ELITE AUTO SALES OF ORLANDO   
EZEL AUTO SALES, INC ELITE AUTO WHOLESALE    FACIDEAL AUTO CENTER INC ELITE
AUTOMALL LLC    FAIRLANE FORD SALES, INC. ELITE AUTOMOTIVE LLC    FAIRVIEW AUTO
SALES & ELITE LEVEL AUTO INC    FAITH MOTORS INC ELITE MOTORS    FAMILY AUTO
CENTER AND SERVICE ELYRIA BUDGET AUTO SALES INC    FAMILY KIA EMJ AUTOMOTIVE
REMARKETING    FANELLIS AUTO EMPIRE AUTO SALES & SERVICE    FANTASY AUTOMOTIVE
EMPIRE AUTOMOTIVE GROUP    FAST LANE MOTOR SALES LLC EMPIRE EXOTIC MOTORS, INC
   FAT SACK MOTORS, LLC EMPIRE MOTORS    FERCO MOTORS CORP EMPORIUM AUTO GROUP,
INC.    FERMAN CHRYSLER PLYMOUTH FERMAN FORD    FRANKLIN STREET MOTORS LLC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

FERMAN MINI OF TAMPA BAY    FRED A GROVES MOTOR COMPANY FERMAN NISSAN    FRED
ANDERSON NISSAN OF RALEIG FIAT OF WINTER HAVEN    FRENSLEY CHRYSLER PLYMOUTH
FINANCE MOTORS LLC    FRIENDLY KIA & ISUZU FINISH LINE AUTO    FRITZ ASSOCIATES
FIRST AUTO CREDIT    FRONTIER MOTORS INC FIRST CHANCE MOTORSPORTS    FRONTLINE
AUTO SALES LLC FIRST CHOICE AUTO SALES    FUSION AUTO SALES LLC FIRST CHOICE
AUTOMOTIVE INC    FUSION AUTOPLEX LLC FIRST CLASS AUTO CHOICE    G & L MOTORS,
INC FIRST CLASS AUTO SALES LLC    G & R AUTO SALES CORP FIRST CLASS MOTORS INC
   G & S AUTO SALES & RENTALS LLC FIRST STOP AUTO SALES    GAINESVILLE AUTO KI
LLC FIRST UNION AUTOMOTIVE LLC    GAINESVILLE MITSUBISHI FISHER AUTO GROUP   
GALAXY AUTO CORPORATION FITZGERALD MOTORS, INC.    GANLEY CHEVROLET, INC FIVE
STAR AUTO SALES OF    GANLEY CHRYSLER JEEP DODGE INC FIVE STAR CAR & TRUCK   
GANLEY FORD WEST, INC. FIVE STAR FORD STONE MOUNTAIN    GANLEY LINCOLN MERCURY
FL DIAMANTE AUTO LLC    GANLEY, INC FLEET SERVICES REMARKETING    GARNER AUTOS,
LLC FLETCHER CHRYSLER PRODUCTS INC    GARY HIGGINBOTHAM AUTO SALES FLORENCE AUTO
MART INC    GARY LANG PONTIAC CADILLAC FLORIDA AUTO EXCHANGE    GARY MATTHEWS
MOTORS, INC. FLORIDA AUTO XCHANGE LLC    GARY SMITH FORD FLORIDA FINE CARS INC
   GASTONIA NISSAN, INC FLORIDA LUXURY MOTORS INC.    GATEWAY AUTO PLAZA FLORIDA
USED CARS INC    GATEWAY BUICK GMC FLORIDA WHOLESALE LIQUIDATORS    GATOR
CHRYSLER-PLYMOUTH, INC. FLOW HONDA    GATOR CITY MOTORS INC FOOTHILL FORD   
GEMINI AUTO FORMULA ONE IMPORTS    GENERAL AUTO LLC FORT MYERS AUTO MALL   
GENESIS AUTO SALES LLC FORT WAYNE ACURA    GENESIS OF SUMMERVILLE LLC FORT WAYNE
AUTO CONNECTION LLC    GENTHE AUTOMOTIVE-EUREKA LLC FORTUNE MOTOR GROUP    GEN-X
CORP FOX MOTORS INC    GEOFF ROGERS AUTOPLEX FOX VALLEY VOLKSWAGEN    GEOFF
ROGERS AUTOPLEX NORTH FRANK MYERS AUTO SALES, INC    GEORGETOWN AUTO SALES FRANK
RISECH’S AUTOWORLD    GEORGIA CHRYSLER DODGE FRANKFORT AUTO EXCHANGE INC   
GEORGIA IMPORT AUTO GERALDS AUTO SALES    GULF COAST AUTO BROKERS, INC.



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

GERMAIN HONDA    GULF SOUTH AUTOMOTIVE GERMAIN TOYOTA    GWINNETT MITSUBISHI
GERMAN AUTO SALES LLC    GWINNETT PLACE NISSAN GINN MOTOR COMPANY    H & H AUTO
SALES GISELLE MOTORS, CORP    H & S AUTO SALES GIVE AWAY AUTO SALE LLC    H GREG
AUTO AUCTION GLADSTONE AUTO INC    H&Y AUTOMOBILE INC GLOBAL PRE-OWNED INC   
HAGGERTY BUICK GMC INC GLOVER AUTO SALES    HAIMS MOTORS INC GMT AUTO SALES, INC
   HAIMS MOTORS INC GN AUTO LLC    HALE OF A DEAL AUTO GROUP INC GODFATHER AUTO
IMPORTS    HAMILTON CHEVROLET INC GODZILLA MOTORS INC    HAPPY DEALS AUTO SALES
GOLDEN OLDIES    HAPPY HYUNDAI GOLLING CHRYSLER JEEP    HARBOR CITY AUTO SALES,
INC. GOOD CARMA MOTORS    HARBOR NISSAN GOOD RIDES INC    HARDY CHEVROLET GOOD
TO GO AUTO SALES, INC.    HARDY CHEVROLET INC. GR MOTOR COMPANY    HARRIET
SALLEY AUTO GROUP LLC GRACE AUTOMOTIVE LLC    HARRIGANS AUTO SALES GRAHAM MOTOR
COMPANY    HARRISON AUTO BROKER AND GRANT CAR CONCEPTS    HATCHER’S AUTO SALES
GRANT MOTORS CORP.    HATFIELD USED CAR CENTER GRATEFUL MOTORS LLC    HAWK
CHEV-CAD GRAVITY AUTOS ROSWELL    HD CARS INC. GREAT BRIDGE AUTO SALES   
HEADQUARTER TOYOTA GREAT LAKES SUPERSTORE LLC    HEARTLAND CHEVROLET GREEN COVE
AUTO SALES    HEATH’S EXOTIC CARS AND GREEN LIGHT CAR SALES    HEB AUTO SALES
INC GREEN’S TOYOTA    HENDERSON AUTOMOTIVE LLC GRIFFIN FORD SALES, INC.   
HENNESSY FORD LINCOLN ATLANTA GRIMALDI AUTO SALES INC    HENNESSY MAZDA PONTIAC
GROTE AUTOMOTIVE INC    HERB KINMAN CHEVROLET, INC. GS AUTO BROKERS LLC   
HERITAGE AUTOMOTIVE GROUP G’S AUTOMOTIVE    HERITAGE BUICK GMC HONDA GUARANTEED
CARS & CREDIT    HERITAGE CADILLAC-OLDS, INC. GUARANTEED CARS & CREDIT II   
HERITAGE NISSAN GUARANTEED MOTOR CARS    HERITAGE SALES & LEASING GUIDANCE AUTO
SALES LLC    HERRINGTON AUTOMOTIVE GULF ATLANTIC WHOLESALE INC    HI JOLLY GULF
CHRYSLER DODGE JEEP INC    HI LINE IMPORTS INC

HIGH POINT IMPORTS LLC

  

HY-TECH AUTO SALE AND EXPORT



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

HIGH Q AUTOMOTIVE CONSULTING    HYUNDAI OF LOUISVILLE HIGHESTCASHFORCARS LLC   
I 95 TOYOTA & SCION HIGHLINE AUTO SALES    I GOT A DEAL USED CARS HIGHLINE
AUTOMOTIVE SERVICES    I-80 AUTO SALES INC HIGHLINE IMPORTS, INC.    IAUTO INC
HILL KELLY DODGE, INC    ICARS HILLMAN MOTORS, INC.    IDEAL AUTO HILLTOP MOTORS
   IDEAL USED CARS INC HILLWOOD AUTO SALES & SERVICE    IDRIVE FINANCIAL HI-TECH
AUTO SALES, INC.    IKONIC MOTORS HOBSON CHEVROLET BUICK GMC LLC    IMAGINE CARS
HOLLYWOOD MOTOR CO #1    IMPORT AUTO BROKERS INC HOLLYWOOD MOTOR CO #3   
IMPORT’S LTD HOMESTEAD MOTORS INC    INCREDIBLE CAR CREDIT INC HOMETOWN AUTO
SALES LLC    INDY AUTO MAN LLC HONDA OF CONYERS    INDY MOTORSPORTS HONDA OF
FISHERS    INFINITY MOTORS HONDA OF FRONTENAC    INLINE AUTO SALE INC HONDA OF
MUFREESBORO    INSTACAR LLC HONDA OF OCALA    INTEGRITY MOTORS HONEYCUTT’S AUTO
SALES, INC.    INTERNATIONAL AUTO OUTLET HOOVER AUTOMOTIVE LLC    INTERNATIONAL
AUTO SALES HOOVER CHRYSLER PLYMOUTH DODGE    INTERNATIONAL AUTO SALES NC HOOVER
MITSUBISHI CHARLESTON    INTERNATIONAL AUTO WHOLESALERS HOOVER THE MOVER CAR AND
   INTERNATIONAL CARS CO. HORACE G ILDERTON    INTERSTATE AUTO SALES OF
HOTWHEELZ CUSTOM AUTOS LLC    IT’S CAR TIME INC HOUSTON AUTO EMPORIUM    IVORY
CHEVROLET, LLC HOUSTON CAR SALES INC    J & B AUTO GROUP LLC HOUSTON DIRECT AUTO
   J & J AUTOS HOUSTON DIRECT AUTO, INC.    J & J MOTORS INC HOUSTON MOTOR
COLLECTION    J & M AFFORDABLE AUTO, INC. HOWARD AUTO GROUP    J & T MOTORS HT
MOTORS INC    J AND J’S AUTO SALES HUBLER AUTO PLAZA    J M MOTORS HUBLER
FINANCE CENTER    J&M AUTOMOBILES CORP HUBLER FORD LINCOLN MERCURY    JACK
DEMMER FORD, INC. HUBLER MAZDA SOUTH    JACK MAXTON CHEVROLET INC HUDSON AUTO
SALES    JACK MILLER AUTO PLAZA LLC HUFFINES CHRYSLER JEEP DODGE    JACK MILLER
KIA HUNT AUTOMOTIVE, LLC    JACK STONES CREEKSIDE SALES

JACKIE MURPHY’S USED CARS

  

JOHN HINDERER HONDA



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

JAKMAX

  

JOHN JENKINS, INC.

JANSON AUTOMOTIVE

  

JOHN JONES AUTOMOTIVE

JAX AUTO WHOLESALE, INC.

  

JOHN JONES CHEVY PONTIAC OLDS

JAY PONTIAC BUICK

  

JOHN KOOL LINCOLN MERCURY INC

JAY WOLFE AUTO OUTLET

  

JOHN MILES CHEVROLET, INC

JAY WOLFE HONDA

  

JOHN WEISS TOYOTA SCION OF

JAY’S USED CARS, LLC.

  

JOHNNY WRIGHT AUTO SALES LLC

JAZCARS, INC.

  

JOHNNYS MOTOR CARS LLC

JB AUTO SOURCE INC

  

JORDAN AUTO SALES

JC AUTO MARKET LLC

  

JORDAN AUTOMOTIVE GROUP LLC

JC LEWIS FORD, LLC

  

JOSEPH AIRPORT HYUNDAI

JDF AUTO

  

JOSEPH CADILLAC/SAAB/SUBARU

JDM AUTO

  

JOSEPH CHEVROLET OLDSMOBILE CO

JEFF DRENNEN FORD

  

JOSEPH MOTORS

JEFF SCHMITT AUTO GROUP

  

JOSEPH TOYOTA INC.

JEFF WYLER CHEVROLET OF

  

JPL AUTO EMPIRE

JEFF WYLER FRANKFORT, INC

  

JT AUTO INC.

JEFF WYLER SPRINGFIELD, INC

  

JUSTICE AUTOMOTIVE

JEFFREY P. HYDER

  

JUST-IN-TIME AUTO SALES INC

JEFFREYS AUTO EXCHANGE

  

K & O AUTO WHOLE SALE INC

JENKINS MAZDA

  

K B AUTO EMPORIUM

JENKINS NISSAN, INC.

  

KAHLER AUTO SALES LLC

JENO AUTOPLEX

  

KALER LEASING SERVICES INC

JENROC AUTO SALES

  

KALIGNA’S AUTO BROKER LLC

JERRY HAGGERTY CHEVROLET INC

  

KARGAR, INC.

JERRY HUNT AUTO SALES

  

KATHY’S KARS

JERRY WILSON’S MOTOR CARS

  

KC AUTO FINANCE

JEWEL AUTO SALES

  

KC AUTOMOTIVE GROUP LLC

JF MOTORS INC

  

KDK AUTO BROKERS

JIM BUTLER FIAT OF SOUTH

  

KEITH HAWTHORNE HYUNDAI, LLC

JIM M LADY OLDSMOBILE INC

  

KELLEY BUICK GMC INC

JIM ORR AUTO SALES

  

KELLYS CARS 4 U INC

JIMMY KAVADAS YOUR CREDIT MAN

  

KEMET AUTO SALES

JK AUTOMOTIVE GROUP LLC

  

KENDALL MITSUBISHI

JK PONTIAC-GMC TRUCK INC

  

KENDALL TOYOTA

JOBETA AUTOMOTIVE GROUP INC

  

KENS KARS

JOE COTTON FORD

  

KERRY NISSAN, INC.

JOE RICCI AUTOMOTIVE

  

KEVIN POWELL MOTORSPORTS

JOE RICCI AUTOMOTIVE - TAYLOR

  

KEVIN POWELL’S FORSYTH

JOHN BLEAKLEY FORD

  

KEVIN’S KARS LLC

JOHN HEISTER CHEVROLET

  

KEY WEST KIA

KIA COUNTRY OF SAVANNAH

  

LANCASTERS AUTO SALES, INC.



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

KIA OF CANTON

  

LANDERS MCLARTY SUBARU

KIA OF LEESBURG

  

LANDMARK AUTO INC

KIMBLE’S AUTO SALES, INC.

  

LANDMARK CDJ OF MONROE, LLC

KING AUTOMOTIVE, LLC

  

LANDSTREET AUTO SOLUTIONS LLC

KING MOTORS

  

LANGDALE HONDA KIA OF

KING SUZUKI OF HICKORY LLC

  

LANIGAN’S AUTO SALES

KINGS AUTO GROUP INC

  

LANTERN MOTORS INC

KINGS FORD, INC

  

LARKIN COBB CHEVROLET BUICK

KINGS KIA

  

LASCO FORD INC

KINGS OF QUALITY AUTO SALES

  

LATIN MOTORS INTERNATIONAL LLC

KLASSIC CARS LLC

  

LAW AUTO SALES, INC

KLETT AUTOMOTIVE GROUP

  

LAWRENCE MOTORSPORTS INC

KNE MOTORS, INC.

  

LDB MOTORS

KNH WHOLESALE

  

LEE AUTO GROUP INC

KNIGHT’S AUTO SALES LLC

  

LEE’S AUTO SALES, INC

KNOX BUDGET CAR SALES & RENTAL

  

LEGACY AUTO SALES, INC.

KOE-MAK CORP

  

LEGACY AUTOS

KRAFT MOTORCAR CO.

  

LEGACY TOYOTA

KUNES COUNTRY CHEVROLET

  

LEGEND AUTO, INC

KUNES COUNTRY CHEVROLET GMC

  

LEITH MITSUBISHI

KUNES COUNTRY CHRYSLER DODGE

  

LEJUNE AUTO SALES, LLC

KUNES COUNTRY FORD LINCOLN INC

  

LEOPARDI AUTO SALES

KUNES COUNTRY OF MONMOUTH

  

LET’S DRIVE AUTO CREDIT LLC

KUNES COUNTY FORD OF ANTIOCH

  

LEVEL UP AUTO SALES

KURT JOHNSON AUTO SALES LLC

  

LEWIS AUTO PLAZA INC

KZ AUTO SALES

  

LEXINGTON AUTO GALLERY

L & J AUTO SALES & LEASING LLC

  

LGE CORP

LA AUTO STAR, INC.

  

LIBERTY AUTO CITY INC

LA PORTE MITSUBISHI

  

LIBERTY AUTOMOTIVE LLC

LAFONTAINE AUTO GROUP

  

LIBERTY FORD LINCOLN MERC INC

LAGRANGE MOTORS

  

LIBERTY USED MOTORS INC

LAGUNA NIGUEL AUTO SALES INC

  

LIFESTYLE MOTOR GROUP

LAKE COUNTY AUTO BROKERS INC

  

LIGHTHOUSE AUTO SALES

LAKE COUNTY AUTO SALES

  

LIGHTHOUSE AUTOMOTIVE GROUP

LAKE HARTWELL HYUNDAI

  

LINCOLNWAY SALES & SERVICE LLC

LAKE PLACID MOTOR CAR, INC

  

LIPTON TOYOTA

LAKE WALES CHRSYLER DODGE

  

LITANI MOTORS

LAKELAND CHRYSLER DODGE

  

LJ USED CARS INC 2

LAKELAND TOYOTA INC.

  

LMN AUTO INC

LAKESIDE MOTORS INC

  

LOGAN & LOGAN AUTO SALES

LANCASTER AUTOMOTIVE

  

LONDOFF JOHNNY CHEVROLET INC

LONGSTREET AUTO

  

MARIETTA AUTO MALL CENTER



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

LOU FUSZ BUICK GMC

  

MARIETTA AUTO SALES

LOU FUSZ DODGE CO

  

MARIETTA MITSUBISHI

LOU FUSZ MITSUBISHI ST. PETERS

  

MARLOZ OF HIGH POINT

LOWEST PRICE TRANSPORTATION

  

MARONEY AUTO SALES

LOWPRICE AUTO MART LLC

  

MARTIN’S AUTO BROKERS LLC

LUCKY CARS

  

MARTY FELDMAN CHEVY

LUCKY LINE MOTORS INC

  

MASTER AUTO GROUP

LUCKY MOTORS INC

  

MASTER CAR INTERNATIONAL, INC

LUNA MOTOR GROUP CORP

  

MASTER CARS

LUNI AUTO GROUP LLC

  

MATHEWS BUDGET AUTO CENTER

LUXURY AUTO DEPOT

  

MATHEWS FORD INC.

LUXURY AUTO SALES LLC

  

MATHEWS HAROLD NISSAN

LUXURY FLEET LEASING LLC

  

MATT CASTRUCCI

LUXURY IMPORTS AUTO SALES

  

MATTHEWS MOTORS INC.

LYNCH CHEVROLET OF KENOSHA

  

MATTHEWS-HARGREAVES CHEVROLET

LYNN HINES USED CARS

  

MAUS MOTORS INC

M & B AUTO SALES LLC

  

MAUS NISSAN OF CRYSTAL RIVER

M & L CHRYSLER DODGE JEEP RAM

  

MAX AUTO SALES

M & M AUTO SUPER STORE

  

MAX MOTORS INC

M & M AUTO WHOLESALERS, LLC

  

MAXIMUM DEALS, INC.

M & M AUTO, INC.

  

MAYSVILLE PREMIER AUTO LLC

M & M MOTORS OF ROCK HILL INC

  

MAZARI MOTORS, LLC

M I D OVERSEAS INC

  

MAZDA OF ROSWELL

M1 AUTO INC

  

MAZDA SAAB OF BEDFORD

MAC CHURCHILL AUTO MALL

  

MCADENVILLE MOTORS

MACHADO AUTO SELL LLC

  

MCCLUSKY AUTOMOTIVE LLC

MACON AUTO SALES

  

MCCLUSKY’S CHEVROLET INC

MADISON COUNTY FORD LINC MERC

  

MCGHEE AUTO SALES INC.

MAGIC CITY MOTORCARS, LLC

  

MCHENRY MOTORWERKS

MAGIC IMPORTS OF

  

MCINERNEYS WOODHAVEN CHRYSLER

MAGIC MOTORS CENTER

  

MCJ AUTO SALES OF CENTRAL

MAGNA AUTO SALES, INC.

  

MCKENNEY CHEVROLET

MAHER CHEVROLET INC

  

MCKINNEY DODGE CHRYSLER

MAINLAND AUTO SALES INC

  

MEACH AUTO SALES

MAINSTREAM AUTO SALES LLC

  

MECHANICSVILLE TOYOTA

MAJOR MOTORS OF ARAB, INC.

  

MEISTER IMPORT MOTORS INC

MALCOLM CUNNINGHAM HYUNDAI

  

MEMBERS SALES AND LEASING INC

MALOY AUTOMOTIVE LLC

  

MEMORIAL HWY AUTO SALES AND

MARANATHA AUTO, INC.

  

MENTOR IMPORTS,INC.

MARBURGER CHRYSLER DODGE JEEP

  

MEROLLIS CHEVROLET SALES

MARCH MOTORS INC.

  

METRO AUTO MART LLC

METRO AUTO TRADERS INC

  

MIRABELLA MOTORS



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

METRO FORD INC

  

MIRACLE CHRYSLER DODGE JEEP

METRO MOTORS KC LLC

  

MJ AUTO SALES

MI AUTO CENTER LLC

  

MMC AUTO SALES LLC

MIA ON WHEELS CORP

  

MNS AUTO LLC

MIA REPOS LLC

  

MO AUTO SALES

MIAMI AUTO LIQUIDATORS INC

  

MODERN CORP

MIAMI AUTO WHOLESALE

  

MONARCH CAR CORP

MIAMI CARS OUTLET, INC

  

MONDIAL AUTO SALES LLC

MIAMI EMPIRE AUTO SALES CORP

  

MONTERREY 10 AUTO SALES

MICHAEL RABURN’S AUTO SALES

  

MONTGOMERY CHEVROLET

MICHAEL’S AUTO SALES CORP

  

MONTROSE FORD

MICHAEL’S IMPORTS

  

MOORE NISSAN

MICHAEL’S MOTOR CO

  

MOORESVILLE MOTOR COMPANY LLC

MID AMERICA AUTO EXCHANGE INC

  

MOORING AUTOMOTIVE GROUP LLC

MIDCITY AUTO & TRUCK EXCHANGE

  

MORNING STAR MOTORS

MIDWAY AUTO GROUP

  

MOSES FAMILY MOTORS

MIDWEST AUTO DIRECT

  

MOSS CURTAIN MOTORS LLC

MIDWEST AUTO MART LLC

  

MOSSCURTAIN MOTORS LLC

MIDWEST AUTO STORE LLC

  

MOTOR CAR CONCEPTS II

MIDWEST FINANCIAL SERVICES

  

MOTOR CITY AUTO INC

MIDWEST MOTORS

  

MOTOR MAX 2 LLC

MIDWEST MOTORS SALES & SERVICE

  

MOTORCARS

MIDWEST MOTORSPORT SALES &

  

MOTORCARS OF NASHVILLE, INC.

MIDWESTERN AUTO SALES, INC.

  

MOTORCARS TOYOTA

MIG CHRYSLER DODGE JEEP RAM

  

MOTORHOUSE INC

MIGENTE MOTORS INC

  

MOTORLINK

MIGHTY MOTORS

  

MOTORLOTZ LLC

MIKANO AUTO SALES, INC.

  

MOTORMAX OF GRAND RAPIDS

MIKE BASS FORD

  

MOTORPOINT ROSWELL

MIKE CASTRUCCI CHEVY OLDS

  

MOTORS DRIVEN INC

MIKE CASTRUCCI FORD SALES

  

MOTORS TRUST INC

MILFORD MOTORS, INC

  

MOTORVATION MOTOR CARS

MILLENIUM AUTO SALES

  

MOUNTAIN TOP MOTOR COMPANY INC

MILTON MARTIN HONDA

  

MOUNTAIN VIEW CDJR

MILTON MARTIN TOYOTA

  

MOYES AUTO SALES INC

MINT AUTO SALES

  

MR AUTO INC

MINT AUTO SALES

  

MR WHOLESALER INC

MINT AUTO SALES

  

MULDER AUTO SALES

MINTON AUTO INC

  

MULLER HONDA OF GURNEE

MINTON MOTOR CARS II LP

  

MULLINAX FORD OF PALM BEACH

MIRA AUTO SALES LLC

  

MUNSTERMAN AUTOMOTIVE GROUP

MURPHY MOTOR CO

  

NISSAN OF NEWNAN



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

MURRAY’S USED CARS

  

NONSTOP MOTORS INC

MUSIC CITY AUTOPLEX LLC

  

NORTH BROTHERS FORD, INC

MWS WHOLESALE AUTO OUTLET

  

NORTH COAST CAR CREDIT LLC

MY CAR LLC

  

NORTH EAST AUTO SALES INC

MY CAR STORE

  

NORTH MAIN MOTORS INC

MYEZAUTOBROKER.COM LLC

  

NORTHERN KY AUTO SALES LLC

N AND R MOTORS

  

NORTHSTAR AUTO GROUP

NALLEY HONDA

  

NORTHSTAR AUTO SALES, INC.

NAPLETON SANFORD IMPORTS LLC

  

NORTHTOWNE OF LIBERTY SUZI,

NAPLETON’S HYUNDAI

  

NORTHWEST AUTO BROKERS LLC

NAPLETON’S MID RIVERS CHRYSLER

  

NORTHWEST MOTORS INC

NAPLETON’S RIVER OAKS KIA

  

NOTIME AUTOCARE & SALES INC.

NASHVILLE CHRYSLER DODGE JEEP

  

NOURSE CHILLICOTHE

NASSCO INTERNATIONAL, LLC

  

NUKAR ALTERNATIVE LLC

NATIONAL AUTOMOTIVE, INC

  

NU-WAVE AUTO CENTER

NATIONAL CAR MART, INC

  

O C WELCH FORD LINCOLN MERCURY

NATIONWIDE AUTO SALES INC

  

OAK GROVE AUTO SALES, INC.

NATIONWIDE LUXURY CARS INC

  

OASIS MOTORS

NAVARRE AUTO AND PAWN INC

  

O’BRIENS AUTO EMPORIUM,LLC

NC SELECT AUTO SALES LLC

  

OCEAN DRIVE MOTORS LLC

NEIL HUFFMAN HONDA

  

OCEAN HONDA

NEIL HUFFMAN VW

  

O’CONNOR AUTOMOTIVE, INC

NELSON AUTO GROUP

  

OFF LEASE FINANCIAL, INC.

NELSON MAZDA

  

OHIO AUTO CONNECTION, INC.

NEUHOFF AUTO SALES

  

OHIO MOTORCARS

NEW CENTURY AUTO SALES INC

  

OLATHE FORD SALES, INC.

NEW RIDE MOTORS

  

OLD SOUTH SALES INC.

NEW RIDE MOTORS

  

OLDHAM MOTOR COMPANY LLC

NEW RIDE MOTORS INC

  

OLE AUTO SALES

NEW TECH AUTO REPAIR CORP

  

OLYMPIA PRE OWNED AUTO INC

NEWARK AUTO LLC

  

ON TRACK AUTO MALL, INC.

NEWGEN MOTORS

  

ONE SOURCE AUTOS INC

NEWPORT AUTO GROUP

  

ONEILL AUTOMOTIVE INC

NEWTON’S AUTO SALES, INC.

  

ONLY USED TRUCKS JACKSONVILLE.

NEXT CAR INC

  

ORANGE PARK AUTO MALL

NEXT RIDE AUTO SALES INC

  

ORANGE PARK DODGE

NICE AUTO GROUP LLC

  

ORANGE PARK TRUCKS

NICHOLAS ANGELO MOTORS LLC

  

ORLANDO AUTOS

NICHOLAS DATA SERVICES, INC.

  

OSCAR MOTORS CORP

NILE AUTOMOTIVE LLC

  

OSCAR MOTORS CORPORATION

NIMNICHT CHEVROLET

  

OT AUTO SALES

OUR LOCAL DEALER

  

PETE MOORE IMPORTS, INC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

OURISMAN CHEVROLET CO INC.

  

PETERS AUTO SALES, INC.

OV AUTO FARM

  

PGF AUTOMOTIVE LLC

OXMOOR FORD LINCOLN MERCURY

  

PHILIPS AUTO SALES LLC

OXMOOR MAZDA

  

PHILLIPS BUICK PONTIAC GMC INC

OXMOOR TOYOTA

  

PHILLIPS CHRYSLER-JEEP, INC

P S AUTO ENTERPRISES INC

  

PHILLIPS TOYOTA

PACE CAR

  

PIC OF GREER INC

PALM BAY FORD

  

PIEMONTES DUNDEE CHEVROLET

PALM BAY MOTORS

  

PIERSON AUTOMOTIVE

PALM BEACH AUTO DIRECT

  

PILES CHEV-OLDS-PONT-BUICK

PALM CHEVROLET OF GAINESVILLE

  

PINELLAS MOTORS INC

PALM TREE AUTO SALES

  

PINELLAS PARK AUTO INC

PALMEN BUICK GMC CADILLAC INC

  

PINEVILLE IMPORTS

PALMETTO CAR CENTER

  

PINNACLE AUTOMOTIVE GALLERY

PALMETTO FORD

  

PITTSBURGH AUTO DEPOT INC

PALMETTO WHOLESALE MOTORS

  

PITTSBURGH AUTO DEPOT INC

PARADISE MOTOR SPORTS

  

PLAINFIELD AUTO SALES, INC.

PARKWAY MOTORS INC

  

PLATINA CARS AND TRUCKS INC

PARS AUTO SALES INC

  

PLATINUM AUTO EXCHANGE INC

PASQUALE’S AUTO SALES & BODY

  

PLATINUM AUTO SOURCE LLC

PATRIOT AUTOMOTIVE LLC

  

PLATINUM AUTO TRADE

PATRIOT PRE-OWNED AUTOS LLC

  

PLATINUM USED CARS

PAUL BLANCO’S GOOD CAR COMPANY

  

PLATTNER’S

PAUL CERAME KIA

  

PLAY AUTO EXPORT LLC

PAUL MILLER FORD, INC.

  

PLEASANT VALLEY MOTORS

PAYDAY MOTOR SALES

  

PORT MOTORS

PAYLESS AUTO OF TULLAHOMA LLC

  

PORTAL AUTOMOTIVE INC

PAYLESS AUTO SALES LLC

  

POWER ON AUTO LLC

PAYLESS MOTORS LLC

  

POWERBUY MOTORS

PC AUTO SALES LLC

  

PRADO AUTO SALES

PCS AUTO SALES LLC

  

PRE-AUCTION AUTO SALES INC

PCT ENTERPRISES OF FLORIDA LLC

  

PREFERRED AUTO

PEGGY’S AUTO SALES

  

PREMIER AUTO BROKERS, INC.

PENLAND AUTOMOTIVE LLC

  

PREMIER AUTO GROUP

PENN DETROIT AUTOMOTIVE

  

PREMIER AUTO LOCATORS

PENSACOLA AUTO BROKERS, INC

  

PREMIER AUTO SALES OF BAY

PENSACOLA AUTO MART, INC.

  

PREMIER AUTOMOTIVE GROUP INC

PERFORMANCE CHRYSLER JEEP

  

PREMIER AUTOMOTIVE KC

PERFORMANCE CHRYSLER JEEP DODG

  

PREMIER AUTOMOTIVE OF BONNER

PERFORMANCE MOTOR COMPANY LLC

  

PREMIER AUTOMOTIVE SALES INC

PETE MOORE CHEVROLET, INC

  

PREMIER MOTORCAR GALLERY

PREMIERE CHEVROLET, INC.

  

RAY PEARMAN LINCOLN MERCURY



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

PREMIERE MOTOR SPORTS LLC

  

RAY SKILLMAN EASTSIDE

PREMIUM AUTO EXCHANGE

  

RAY SKILLMAN NORTHEAST MAZDA

PREMIUM AUTOS LLC

  

RAY SKILLMAN OLDSMOBILE AND

PREMIUM CARS

  

RAYMOND CHEVROLET KIA

PREMIUM CARS OF MIAMI LLC

  

RAYTOWN AUTOMALL

PREMIUM MOTORS OF FLORIDA LLC

  

RBF AUTO

PRESPA AUTO SALES

  

RD AUTO LLC

PRESTIGE AUTO BROKERS

  

RE BARBER FORD INC

PRESTIGE AUTO GROUP

  

REAL RELIABLE RIDES LLC

PRESTIGE AUTO MALL

  

REALITY AUTO SALES INC

PRESTIGE AUTO SALES & RENTALS

  

RED ROOSTER MOTORS INC

PRESTIGE ECONOMY CARS INC

  

RED SHAMROCK LLC

PRESTON AUTO OUTLET

  

REGAL MOTORS INC

PRESTON HONDA

  

REGAL PONTIAC, INC.

PRICED RIGHT CARS, INC

  

REGIONAL AUTO FINANCE LLC

PRICELESS AUTOMOTIVES

  

REGIONAL WHOLESALE

PRIDE AUTO SALES LLC

  

REIDSVILLE NISSAN INC

PRIME AUTO EXCHANGE

  

REINEKE FORD LINCOLN MERCURY

PRIME MOTORS INC

  

RENEWIT CAR CARE

PRISTINE CARS & TRUCKS INC

  

REPUBLICA AUTO SALES

PRO SELECT AUTOS

  

REVOLUTION MOTORS LLC

PROCAR

  

REYNOLDS AUTOMOTIVE LLC

PROVIDENCE AUTO GROUP LLC

  

RHOADES AUTOMOTIVE INCORPORATE

PT AUTO WHOLESALE

  

RICART FORD USED

PURE AUTOMOTIVE LLC

  

RICH AUTO SALES LTD

Q AUTOMOTIVE BRANDON FL LLC

  

RICHARD HUGES AUTO SALES

QUALITY AUTO BROKERS

  

RICHARD KAY AUTOMOTIVE

QUALITY AUTO SALES OF

  

RICHARDSON FORD, INC

QUALITY AUTO SALES OF FL LLC

  

RICHLAND AUTO MART

QUALITY IMPORTS & CONSIGNMENT

  

RICK CASE CARS INC

R & B CAR COMPANY

  

RIDE NOW AUTO SALES

R & Z 2 AUTO SALES

  

RIDE TIME, INC.

RADER CAR CO INC

  

RIGHT PRICE AUTO SALES OF

RAFAELS CREDIT CAR INC

  

RIGHT WAY AUTOMOTIVE

RAMSEY MOTORS

  

RIGHTWAY AUTOMOTIVE CREDIT

RANDY CURNOW AUTO PLAZA/RC

  

RIGHTWAY AUTOMOTIVE CREDIT

RANDY SHIRKS NORTHPOINTE AUTO

  

RIGHTWAY AUTOMOTIVE CREDIT

RANKL & RIES MOTORCARS, INC

  

RIGHTWAY AUTOMOTIVE CREDIT

RAPTOR AUTOMOTIVE

  

RITE PRICE AUTO SALES LLC

RATCHET MOTORSPORTS LLC

  

RITE TRACK AUTO DETAILING INC

RAY LAETHEM BUICK GMC INC

  

RIVER BEND FORD

RIVER CITY AUTO SALES INC

  

SAVAGE AUTOMOTIVE GROUP



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

RIVERSIDE MOTORS, INC

  

SAVANNAH AUTO

RIVIERA AUTO SALES SOUTH INC

  

SAVANNAH AUTOMOTIVE GROUP

ROAD RUNNER AUTO SALES, INC.

  

SAVANNAH HYUNDAI

ROB PARTELO’S WINNERS

  

SAVANNAH TOYOTA & SCION

ROBERT-ROBINSON CHEVROLET

  

SAVANNAH VOLKSWAGEN

ROBERTS COMPANY MOTOR MART LLC

  

SCALES AUTO SOLUTIONS LLC

ROCK AUTO KC INC

  

SCHMIDT AUTO CENTER, LLC

ROCK BOTTOM AUTO SALES, INC.

  

SCHUMACHER AUTOMOTIVE

ROCK ROAD AUTO PLAZA

  

SCOTT EVANS CHRYSLER PLYMOUTH

ROCKENBACH CHEVROLET SALES INC

  

SCOTT EVANS NISSAN

ROD HATFIELD CHRYSLER DGE JEEP

  

SCOTTI’S AUTO REPAIT AND SALES

ROGER WILSON MOTORS INC

  

SCOTTROCK MOTORS LLC

ROME MOTOR SALES

  

SCOTTS AUTO SALES

RON’S RIDES INC

  

SELECT AUTO

ROSEDALE AUTO SALES INC

  

SELECT AUTO GROUP LLC

ROSELLE MOTORS INC

  

SELECT AUTO SALES

ROSEVILLE CHRYSLER JEEP

  

SELECT CARS OF CLEVELAND LLC

ROSEWOOD AUTO SALES LLC

  

SELECT CARS OF THORNBURG

ROTRO RIDEZ LLC

  

SELECT MOTORCARS INC

ROUEN CHRYSLER DODGE JEEP INC

  

SELECT MOTORS OF TAMPA INC.

ROUSH HONDA

  

SENA MOTORS INC

ROUTE 4 BUDGET AUTO

  

SERRA VISSER NISSAN INC

ROY O’BRIEN, INC

  

SHARP CARS OF INDY

ROYAL OAK FORD SALES, INC.

  

SHAVER MOTORS OF ALLEN CO INC

RPM AUTO SALES

  

SHEEHY FORD INC

RUESCHHOFF AUTOMOBILES LLC

  

SHEEHY GLEN BURNIE INC.

RUSH AUTO SALES II

  

SHELBYVILLE CHRYSLER PRODUCTS

S & B AUTO BROKERS LLC

  

SHERMAN DODGE

S S AUTO INC

  

SHOOK AUTO INC

SABISTON MCCABE AUTO SOLUTIONS

  

SHORELINE AUTO GROUP OF IONIA

SAGAMORE AUTO LEASING & SALES

  

SHORELINE MOTORS

SAINT LOUIS AUTO WORKS LLC

  

SHOW ME MOTORS INC

SALTON MOTOR CARS INC

  

SHOWROOM AUTO SALES OF

SAM GALLOWAY FORD INC.

  

SHUTT ENTERPRISES INC

SAM HOSS ENTERPRISE

  

SIGN AND DRIVE AUTO GROUP WILK

SAMPEDRO MOTORS COMPANY INC

  

SIGN AND DRIVE AUTO SALES LLC

SANDOVAL BUICK GMC INC

  

SIGN AND DRIVE OF RALEIGH AUTO

SANFORD AUTOPARK

  

SIGN IT DRIVE IT LLC

SANSING CHEVROLET, INC

  

SIGNATURE MOTORS USA LLC

SAPAUGH MOTORS INC

  

SIMPLE AUTO IMPORTS

SAULS MOTOR COMPANY, INC.

  

SIMS MITSUBISHI

SINA AUTO SALES, INC.

  

SPORTS CENTER IMPORTS INC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

SINCLAIR DAVE LINCOLN MERCURY

  

SRQ AUTO LLC

SIR MICHAEL’S AUTO SLS INC

  

ST GEORGE AUTO BROKERS LLC

SMART WAY AUTO FINANCE

  

ST. PETERS AUTO GROUP LLC

SMARTBUY SELECT AUTOMOTIVE

  

STANFIELD AUTO SALES

SMITH MOTORS

  

STAN’S CAR SALES

SOBH AUTOMOTIVE

  

STAR AUTO

SOLO AUTO GROUP

  

STARGATE AUTO SALES LLC

SOMERSET MOTORS

  

STARGATE AUTO SALES LLC

SOURCE AUTOMOTIVE INC

  

STARK AUTO SALES

SOUTH BAY AUTO SALES LLC

  

STARRS CARS AND TRUCKS, INC

SOUTH CHARLOTTE PREOWNED AUTO

  

STATE LINE NISSAN INC.

SOUTH COUNTY AUTO CENTER

  

STATE STREET AUTO SALES

SOUTH DADE TOYOTA

  

STATE STREET AUTO SALES INC

SOUTH MOTORS HONDA

  

STATELINE CHRYSLER DODGE JEEP

SOUTHEAST JEEP EAGLE

  

STEARNS MOTORS OF NAPLES

SOUTHERN CHOICE AUTO LLC

  

STEELY LEASE SALES

SOUTHERN COUNTRY INC

  

STEPHEN A FINN AUTO BROKER

SOUTHERN KENTUCKY AUTO & TRK

  

STERLING AUTO SALES

SOUTHERN MOTOR COMPANY

  

STERLING AUTOMOTIVE LLC

SOUTHERN MOTORSPORTS GA

  

STEVE RAYMAN CHEVROLET, LLC

SOUTHERN PARK AUTO MALL INC

  

STEWART AUTO GROUP OF

SOUTHERN STAR AUTOMOTIVE

  

STINGRAY CHEVROLET

SOUTHERN TRUST AUTO GROUP

  

STINGRAY CHEVROLET BARTOW LLC

SOUTHFIELD JEEP-EAGLE, INC.

  

STOKES BROWN TOYOTA SCION

SOUTHFIELD QUALITY CARS, INC.

  

STOKES BROWN TOYOTA SCION

SOUTHSIDE SALES

  

STOKES HONDA CARS OF BEAUFORT

SOUTHTOWN MOTORS HOOVER

  

STRONG AUTO

SOUTHTOWNE MOTORS OF NEWNAN

  

SUBARU OF KENNESAW LLC

SOUTHWEST AUTO SALES

  

SUBARU OF MCDONOUGH, LLC

SOUTHWEST AUTOMOTIVE (SWAG)

  

SUBARU OF PORT RICHEY INC

SOUTHWEST FLORIDA AUTO

  

SUGARLAND AUTO FINANCE INC

SPACE & ROCKET AUTO SALES

  

SULLIVAN BUICK GMC INC

SPACE CITY AUTO CENTER

  

SUMMERS MOTORS INC

SPC AUTO SALES LLC

  

SUMMERVILLE FORD

SPEEDWAY AUTO SALES LLC

  

SUMMIT AUTO LLC

SPEEDWAY MOTORS, INC

  

SUMMIT AUTO SALES CORP

SPIRIT FORD INC

  

SUMMIT CITY CHEVROLET, INC.

SPITZER AUTOWORLD SHEFFIELD

  

SUMMIT PLACE KIA

SPITZER KIA

  

SUMMIT PLACE KIA MT. CLEMENS

SPITZER MOTOR CITY

  

SUN TOYOTA

SPORTS AND IMPORTS, INC.

  

SUNCOAST AUTOMOTIVE SALES LLC

SUNCOAST QUALITY CARS LLC

  

TD CAR SALES



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

SUNLIGHT AUTO LLC

  

TDR AUTO PLAZA LLC

SUNNY DAY AUTO SALES & SERVICE

  

TEAM AUTOMOTIVE

SUNNY FLORIDA MOTORS, INC.

  

TED CIANOS USED CAR CENTER

SUNNY KING TOYOTA

  

TEDS AUTO SALES INC

SUNNYSIDE MITSUBISHI

  

TENA AUTOMOTIVE LLC

SUNRISE AUTO SALES LLC

  

TENNESSEE AUTOPLEX, LLC

SUNRISE AUTOMOTIVE LLC #2

  

TERESA AUTO SALES

SUNSET MOTORS

  

TERRE HAUTE AUTO AND EQUIPMENT

SUNSHINE AUTO

  

TERRY CULLEN CHEVROLET

SUNTRUP HYUNDAI INC

  

TERRY LEE HYUNDAI INC

SUNTRUP NISSAN VOLKSWAGEN

  

TERRY REID HYUNDAI

SUPER ADVANTAGE AUTO SALES

  

TESTAROSSA MOTORS

SUPER AUTO SALES

  

TEXANS AUTO GROUP

SUPER AUTO SALES INC

  

TEXAS BAY AREA PRE-OWNED

SUPER DEAL AUTO SALES LLC

  

TEXAS CAPITAL AUTO SALES, INC

SUPERCARS OF CAROLINAS INC

  

TEXAS MOTOR CLUB LLC

SUPERIOR ACURA

  

TEXAS STAR AUTO

SUPERIOR AUTO EXCHANGE INC

  

TEX’S AUTO SALES

SUPERIOR AUTO GROUP

  

TEXVEN AUTO SALES

SUPERIOR BUICK GMC

  

THE 3445 CAR STORE, INC.

SUPERIOR CHEVROLET

  

THE AUTO BROKER

SUPERIOR HONDA

  

THE AUTO GROUP LLC

SUPERIOR HYUNDAI

  

THE AUTO STORE

SUPERIOR HYUNDAI SOUTH

  

THE AUTO STORE

SUPERIOR MOTORS NORTH

  

THE AUTOBLOCK

SUSAN SCHEIN CHRYSLER PLYMOUTH

  

THE AUTOMOTIVE GROUP

SUTHERLAND CHEVROLET INC

  

THE BOULEVARD CAR LOT

SUTHERLIN NISSAN

  

THE CAR CENTER

SUTHERLIN NISSAN ORLANDO

  

THE CAR COMPANY

SW PREMIER MOTOR GROUP INC

  

THE CAR CONNECTION, INC.

SWANNS RENTAL AND SALES INC

  

THE CAR LOT

SWANSON SERVICE

  

THE CAR MAN LLC

TAMIAMI FORD, INC.

  

THE CAR SHOPPE LLC

TAMPA AUTO SOURCE INC

  

THE CAR STORE

TAMPA BAY LUXURY LLC

  

THE CHEVY EXCHANGE

TAMPABAYAUTOS.NET

  

THE LUXURY AUTOHAUS INC.

TARGET AUTOMOTIVE

  

THE MINIVAN STORE

TAYLOR AUTO SALES INC.

  

THE MONTGOMERY GROUP LLC

TAYLOR IMPORT SALES INC

  

THE REPO STORE

TAYLOR MORGAN INC

  

THE RITE CAR

TAYLOR’S AUTO SALES

  

THE SUPER AUTO OUTLET

THE USED CAR FACTORY INC

  

TOYOTA OF LOUISVILLE, INC.



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

THE WHEEL DEAL AUTO

  

TOYOTA OF MUNCIE

THEE CAR LOT #2

  

TOYOTA OF TAMPA BAY

THOMAS & SON INC.

  

TOYOTA ON NICHOLASVILLE

THORNTON CHEVROLET, INC

  

TOYOTA SOUTH/SCION SOUTH

THORNTON ROAD HYUNDAI

  

TRADEWINDS MOTOR CENTER

THORNTON ROAD KIA

  

TRANS AUTO SALES

THOROUGHBRED FORD INC

  

TRAYLOR AUTOMOTIVE GROUP

TIGER’S AUTO GALLERY LLC

  

TRI CITY MOTORS SUPERSTORE

TILLMAN AUTO LLC

  

TRI STATE USED AUTO SALES

TIM SHORT PREMIERE USED CARS

  

TRIAD AUTOPLEX

TIM TOMLIN AUTOMOTIVE GROUP

  

TRI-CITY AUTO MART

TIMBERLAND FORD

  

TRI-COUNTY CHRYSLER PRODUCTS

TIME TO BUY LLC

  

TRIPLE C CAR CO., INC.

TINPUSHER LLC

  

TRISTATE AUTOMOTIVE GROUP INC

TITAN AUTO SALES

  

TROPICAL AUTO OUTLET

TK AUTO SALES LLC

  

TROPICAL AUTO SALES LLC

TKP AUTO SALES

  

TROY FORD INC

TKP AUTO SALES INC

  

TRUCK AND AUTO OUTLET

TMR AUTO SALES LLC

  

TRUSSVILLE WHOLESALE AUTOS

TNT AUTO SALES INC

  

TRUST CAPITAL AUTOMOTIVE GROUP

TOM GILL CHEVROLET

  

TRUSTED MOTORS LLC

TOM HOLZER FORD

  

TRUSTED MOTORS LLC

TOM TEPE AUTOCENTER INC

  

TSW FINANCIAL LLC

TOM WOOD FORD

  

TWIN CITY CARS INC

TOMMY’S AUTO SALES

  

TWINS AUTO GROUP LLC

TONY ON WHEELS INC

  

TWO OS MOTOR SALES

TONY’S AUTO SALES OF

  

TX CAR WORLD

TONY’S AUTO WORLD

  

U.S. AUTO GROUP, INC.

TOP NOTCH AUTO BROKERS INC

  

U.S. FLEET & LEASE, LLC

TOP NOTCH AUTOS LLC

  

ULTIMATE MOTOR CARS LLC

TOP TEN AUTO TAMPA

  

UNI AUTO SALES

TOTAL CYCLE CARE INC

  

UNIQUE AUTOMOTIVES

TOTALNATION AUTO PRO LLC

  

UNITED AUTO BROKERS

TOVI MOTORS

  

UNITED AUTO INC

TOWN & COUNTRY AUTO SALES, LLC

  

UNITED AUTO SALES

TOWN & COUNTRY FORD, INC.

  

UNITED LUXURY MOTORS LLC

TOWN & COUNTRY FORD, INC.

  

UNITED MOTOR COMPANY INC

TOWNE EAST AUTO

  

UNITED VEHICLE SALES

TOWNSEND FORD INC

  

UNIVERSAL AUTO PLAZA LLC

TOYOTA OF CINCINNATI

  

UNIVERSAL AUTO SALES OF PLANT

TOYOTA OF LAKEWOOD

  

UNIVERSITY HYUNDAI OF DECATUR

UNIVERSITY MOTORS

  

VILLAGE AUTO SALES LLC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

UNLIMITED AUTO SALE LLC

  

VILLAGE AUTOMOTIVE

US AUTO MART INC

  

VINSON MOTORS LLC

US AUTO SALES AND SERVICE INC

  

VIP AUTO ENTERPRISES INC

US AUTOS, INC.

  

VIP AUTO GROUP, INC.

US MOTOR SALES LLC

  

VIP KARS

US MOTORS

  

VISION AUTO LLC

USA CAR SALES

  

VISTA CARS & TRUCKS

USA CHOPPERS

  

VIZION AUTO

USA FINE CARS, INC.

  

VMARK CARS

USA MOTORCARS

  

VOGUE MOTOR CO INC

USED CAR MOTOR MALL OF GRAND

  

VOLKSWAGEN OF LEES’ SUMMIT

USED CAR SUPERMARKET

  

VOLKSWAGEN OF OCALA

USED CARS FORSALE LLC

  

VOLVO OF OCALA

USED IMPORTS AUTO, LLC

  

VOLVO SALES & SERVICE CENTER I

VA CARS INC

  

VOSS CHEVROLET INC

VA CARS OF TRI CITIES, INC

  

VSA MOTORCARS LLC

VADEN CHEVROLET BUICK PONTIAC

  

W & S AUTO CENTER INC

VADEN NISSAN OF HILTON HEAD

  

W. HARE & SON

VALENTINE BUICK GMC

  

WABASH AUTO CARE INC

VANDER AUTO GROUP

  

WADE FORD INC

VANN YORK BARGAIN CARS LLC

  

WAGNER SUBARU

VANN YORK PONTIAC BUICK GMC

  

WALDORF FORD, INC.

VANN YORK TOYOTA, INC

  

WALDROP MOTORS INC

VANS AUTO SALES, LLC

  

WALKER FORD CO., INC.

VANTAGE MOTORS LLC

  

WALLY’S WHEELS

VARSITY LINCOLN MERCURY

  

WANTED WHEELS INC

VC CARS GWINNETT INC

  

WARNER MOTORS LLC

VC CARS MARIETTA LLC

  

WASHINGTON AUTO GROUP

VEGTER AUTOMOTIVE

  

WAYNESVILLE AUTO MART

VEHICLES 4 SALES, INC.

  

WEEKS MOTORS

VELOCITY MOTORS INC

  

WEINE AUTO SALES EAST

VERACITY MOTOR COMPANY LLC

  

WEINLE AUTO SALES

VERACITY MOTOR COMPANY LLC

  

WEST BROAD HYUNDAI

VERSATILE COLLECTION

  

WEST COAST CAR & TRUCK SALES

VESTAVIA HILLS AUTOMOTIVE

  

WEST END AUTO SALES & SERVICE

VIC BAILEY LINCOLN MERCURY

  

WEST INTERNATIONAL CORP

VICTORIA MOTORS, LLC

  

WEST SIDE TOYOTA

VICTORY CHEVROLET

  

WESTGATE PRE OWNED

VICTORY CHEVROLET BUICK

  

WHEELS & DEALS AUTO SALES

VICTORY CHEVROLET LLC

  

WHEELS MOTOR SALES

VILLAGE AUTO OUTLET INC

  

WHITEWATER MOTOR COMPANY INC

WHITEWATER MOTORS INC

  

ZEIGLER CHEVROLET LLC



--------------------------------------------------------------------------------

DEALER NAME

  

DEALER NAME

WIDEWORLDOFCARS.NET LLC

  

ZEIGLER CHRYSLER DODGE JEEP

WILDCAT AUTO SALES

  

ZIMMER MOTOR

WILDFIRE MOTORS INCORPORATED

  

ZOOM! AUTOS OF DALLAS

WILLETT HONDA SOUTH

  

ZT AUTO SALES

WIN - WIN AUTO CENTER CORP

  

WINDER AUTO SALES INC.

  

WINGMAN AUTOMOTIVE, INC

  

WISE MOTORS

  

WOLFORD AUTOMOTIVE SALES LLC

  

WOODBRIDGE MOTORS, INC.

  

WOODY SANDER FORD, INC.

  

WORKMANS AUTO SALES

  

WORLD AUTO

  

WORLD AUTO NETWORK INC

  

WORLD AUTO, INC.

  

WORLD CAR CENTER & FINANCING

  

WORLD CLASS MOTORS LLC

  

WORLDWIDE MOTORS LLC

  

WORLEY AUTO SALES

  

WORRY FREE AUTO GROUP, LLC

  

WRIGHT’S AUTO SALES

  

XL1 MOTORSPORTS, INC

  

XPRESS AUTO MALL

  

XTREME CARS & TRUX LLC

  

XTREME MOTORS INC

  

YADEN’S AUTO SALES, INC

  

YARK AUTOMOTIVE GROUP, INC

  

YERTON LEASING & AUTO SALES

  

YES AUTO SALES INC

  

YES AUTOMOTIVE INC

  

YORWAY AUTO SALES INCORPORATED

  

YOU SELECT AUTO SALES LLC

  

YOUR DEAL AUTOMOTIVE

  

YOUR KAR CO INC

  

YPSILANTIS IMPORT AUTO SALES

  

Z AUTO PLACE

  

Z AUTO PLACE

  

Z IMPORTS SALES & SERVICE INC

  

Z MOTORS LLC

  

ZAPPIA MOTORS

  

ZECK MOTOR COMPANY

  